UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51572 PokerTek, Inc. (Exact name of registrant as specified in its charter) North Carolina 61-1455265 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1150 Crews Road, Suite F, Matthews, North Carolina 28105 (Address of principal executive offices) (Zip Code) (704) 849-0860 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): o Large accelerated filer oAccelerated filer oNon-accelerated filer (do not check if a smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of October 31, 2012, there were 8,625,498 shares outstanding of the registrant’s common stock. POKERTEK, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II –OTHER INFORMATION Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 23 Signatures 24 Exhibit Index 25 POKERTEK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2011 Restated 2011 Restated Revenue License and service fees $ Sales of systems and equipment Total revenue Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Share-based compensation expense Depreciation Total operating expenses Operating loss ) Interest expense, net Net loss from continuing operations before income taxes ) Income tax provision Net loss from continuing operations ) Income (loss) from discontinued operations ) ) Net loss $ ) $ ) $ ) $ ) Net loss from continuing operations per common share - basic and diluted $ ) $ ) $ ) $ ) Net income (loss) from discontinued operations per common share - basic and diluted ) ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 1 POKERTEK, INC. CONSOLIDATED BALANCE SHEETS September 30, 2012 (Unaudited) December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other assets Net assets of discontinued operations - Total current assets Long-term assets: Gaming systems, net Property and equipment, net Other assets Total long-term assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Long-term liability - related party, current portion Long-term debt, current portion - Current liabilities of discontinued operations - Total current liabilities Long-term liabilities: Long-term liability - related party Long-term debt Total long-term liabilities Total liabilities Commitments and contingencies Common stock subject to rescission - Shareholders' equity Preferred stock, no par value per share; - - authorized 5,000,000 none issued andoutstanding Common stock, no par value per share;authorized 40,000,000 - - shares, issued and outstanding 8,638,419 and 7,490,124 shares at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 POKERTEK, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) Common Stock Shares Value Additional Paid-in Capital Accumulated Deficit Total Shareholders' Equity Balance, December 31, 2011 $
